DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-10, 19-21, 37-40  are rejected under 35 U.S.C. 103 as being unpatentable over Budman (US 20180279943 A1), in view of  Do (US 20170231550 A1).
Re Claim 1, Budman discloses a computer-implemented method for wound analysis (see Budman: e. g., Fig. 1, and, --a system or method of collecting an image, video of and data about a human skin damage condition at the point of care, including but not limited to chronic wounds, acute wounds, burns, lesions, scars, psoriasis, eczema, acne, melanoma, rosacea, scabies, carcinoma, vitiligo, arrhythymia, dermatitis, keratosis, bug bites, rash, keloids, lupus, herpes, cellulitis and gonorrhea. [0016] In another general respect, the embodiments disclose a method for measuring the surface area of the specific skin condition and characterizing the exact tissues present as evoked by the onset of the skin condition using a set reference object. The system is composed of a database of images possessing the same skin condition as the image being analyzed.--, in [0015]-[0016]), 
the computer-implemented method stored on a computer-readable medium and comprising logical instructions that are executed by a processor to perform operations  (see Budman: e. g., Fig. 1, and Fig. 5, and, --the system uses 522 in FIG. 5 an unsupervised clustering technique to segment the wound into different discrete regions. The process involves using a segmentation algorithm comprising K Means Clustering, soft K Means clustering and a Watershed Transformation. The segmentation uses image parameters comprising RGB, HSV, texture, range and histogram of gradients.--, in [0058]-[0078]); comprising:
receiving an image of a wound, the image comprising a plurality of pixels (see Budman: e. g., Fig. 1,--obtaining and processing a video image of the wound and analyzing a plurality of frames in the video image--, and, --wherein said analyzing of the plurality of frames includes temporal super pixel analysis and spatial decomposition--; in claims 7-8, and, --FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object, is found in a fully automated fashion, which will be described in a later portion.--, in [0055], [0063], and [0069]);
determining at least one area of interest in the image based on at least an application of a chroma mask to the plurality of pixels (see Budman: e. g., Fig. 1,--obtaining and processing a video image of the wound and analyzing a plurality of frames in the video image--, and, --wherein said analyzing of the plurality of frames includes temporal super pixel analysis and spatial decomposition--; in claims 7-8, and, --FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object, is found in a fully automated fashion, which will be described in a later portion.--, in [0055], and [0061]-[0064]),
although Budman discloses that above wound mask is based on the algorithm (see Budman: e.g., --The segmentation uses image parameters comprising RGB, HSV, texture, range and histogram of gradients. [0064] The output of the segmentation algorithm are a series of submasks within the initially segmented mask.--, in [0063]-[0064]);
Budman however does not explicitly disclose the chroma mask being based on a histogram of pixel values;
Do teaches the chroma mask being based on a histogram of pixel values (see Do: e.g., -- The segmentation stage aims to determine lesion region from captured images. There are several common methods to perform lesion segmentation [25], [2]: histogram thresholding, clustering, edge-based, region-based, and active contours. Among these methods, histogram thresholding and region-based are most often used. Histogram thresholding methods use image histogram to determine one or more intensity values for separating pixels into groups. The most popular thresholding method for lesion segmentation is Otsu's method [16]. Region-based methods form different regions by using region merge or region split methods.--, in [0008]-[0009], and, -- The segmentation process consists of two main steps. As a first step, a mask of skin regions is generated using skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At second step, we extract the lesion by using a combination of different segmentation methods. Our segmentation process consists of two main steps. At first step, a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method. FIG. 1 shows the flowchart of the segmentation procedure--, in [0086]; and, -- a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method--, in [0133]);
Budman and Do are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Budman’s method using Do’s teachings by including the chroma mask being based on a histogram of pixel values to Budman’s wound mask in order to generate and apply mask of skin regions based on using image histogram to determine one or more intensity values for separating pixels into groups (see Do: e.g. in [0008]-[0009], [0086],and [0133]); 
Budman as modified by Do further disclose determining one or more contours of the at least one area of interest (see Do: e.g., -- to perform lesion segmentation: histogram thresholding, clustering, edge-based, region-based, and active contours. Histogram thresholding use image histogram to determine one or more intensity values for separating pixels into groups.--, in [0138]; and, -- To locate the candidate region of interest (ROI) for the lesion, the coarse segmentation algorithm is applied in the first instance on the low-resolution image acquired by the mobile device, due to scars resources. In the second phase, after we obtain an approximate location of the lesion, using the low-resolution image as reference, we crop the corresponding ROI from the original high-resolution image. Since downsampling is a nonlinear operation, this mapping is not exact and generates an uncertainty related to contour localization. The border of a synthetic ROI, obtained after applying the coarse lesion segmentation, together with the actual contour are illustrated in FIG. 7(b).--, in [01042], [0149]-[0150], [178], [0207], and [0263]);
generating an output image comprising the one or more contours overlaid on the
image (see Bidman: e.g., -- to overlay a semi-transparent image of the skin condition from the previous encounter over the photo-taking device to facilitate image acquisition and tracking of the condition…. Once the image and video data arrives at the secure storage area 104 in FIG. 1 the image analysis node 102 in FIG. 1 automatically performs the aforementioned analysis on the images and videos in the storage area. The output of this analysis comprises size and composition characteristics as well as metadata specifying coordinates for overlay mapping. This data is then returned to the data collection engine so that the user can inspect the annotated output of the image and video analysis. In the case of metadata output, the data collection engine performs automatic image mapping to visually display the output of the image analysis.--, in [0075]-[0078]; also see Do: e.g., -- More precisely, using a downsampled version of the skin image, a coarse model of the lesion is generated by merging different segmentation algorithms. Then, to outline the lesion contour, we employ a fine segmentation by using as input the coarse segmentation result. From the final segmented region, we extract four feature categories which accurately characterize the lesion color, shape, border and texture. To classify the skin lesion, a classifier is built for each feature category and then the final results is obtained by fusing their results.--, in [0084], and, -- To locate the candidate region of interest (ROI) for the lesion, the coarse segmentation algorithm is applied in the first instance on the low-resolution image acquired by the mobile device, due to scars resources. In the second phase, after we obtain an approximate location of the lesion, using the low-resolution image as reference, we crop the corresponding ROI from the original high-resolution image. Since downsampling is a nonlinear operation, this mapping is not exact and generates an uncertainty related to contour localization. The border of a synthetic ROI, obtained after applying the coarse lesion segmentation, together with the actual contour are illustrated in FIG. 7(b).--, in [01042]-[0143], [0224]-[0225], and [0270]; also see Wu: -- depth maps obtained by the structure sensor 3 and the foreground mask and corresponding to the segmented image, are obtained. The foreground mask is a binary image with the same size as the color image but encodes the wound as foreground by assigning 1 to pixels belonging to the wound and 0 otherwise (background). [0096] In step S201, the all depth maps are combined into a single depth map. This step is performed to ensure a uniform depth map.--, in [0095]-[0096]);
	wherein the area of interest comprises one or more wound characteristics (see Budman: e. g., Fig. 1, and Fig. 5, and, --the system uses 522 in FIG. 5 an unsupervised clustering technique to segment the wound into different discrete regions. The process involves using a segmentation algorithm comprising K Means Clustering, soft K Means clustering and a Watershed Transformation. The segmentation uses image parameters comprising RGB, HSV, texture, range and histogram of gradients.--, in [0058]-[0078]; also see: --The web portal allows providers to track the progress of all of their patients' skin conditions. This is done by providing both a time lapse image sequence of the digitally depicted progression of the condition as well as a longitudinal graph depicting the progress of the patient's condition on the main page 1010 of FIG. 11.
[0083] Using the aforementioned reference object, the software performs automatic scaling of each image in the time lapse in order to standardize and facilitate serial viewing of the skin condition. This is done by collecting and storing the actual length and width of the reference object in units of pixels from the first image collected for a specific patient's skin condition and keeping these values constant for all of the images of said patient's condition.--, in [0082]-[0083]).

	Re Claim 7, Budman as modified by Do further disclose repairing the one or more contours from a concave shape to a convex shape (see Do: e.g., -- Dermoscopic images include features below the skin surface, which cannot be captured with normal cameras equipped in smartphones. There have been a few isolated work that investigated images captured from smartphone. In [19], a mobile-system working for images taken from mobile camera is presented. However, to detect lesion, they used a very basic thresholding method. To describe a lesion, only simple color features (mean/variance of some color channels, the difference of color through vertical axis) and border features (convexity, compactness) were extracted, and these features are subjected to a simple kNN classifier.--, in [0007], -- To describe the irregularity of border, we compute shape features such as compactness, solidity, convexity, variance of distances from border points to centroid of lesion [14]. [0105] We also propose a new method called as border fitting to quantify the irregularity of border. First, the lesion border is approximated by mean-square-error method with lines. After that, the angles between every two adjacent lines are computed. Average and variance of the angles are used to describe border irregularity. Number of lines L are chosen as 8, 12, 16, 20, 24 and 28. An illustration for proposed method is presented in FIG. 5(b). Totally, 16 features are extracted to describe the border irregularity.--, in [0007], [0011], [0104]-[0105], and [0149]).

	Re Claim 8, Budman as modified by Do further disclose acquiring the image of the wound using a wound imaging device (see Bidman: e.g., --characterize skin conditions' perfusion by using existing data from a Laser Doppler Imaging device.--, in [0021], and,  -- an application on any mobile device that is able to gather images and videos. This list comprises applications for mobile phones and tablets.--, in [0039]-[0041]).

Re Claim 9, Budman as modified by Do further disclose acquiring the image of the wound further comprises using an imaging device of a mobile communication device, the mobile communication device forming a portion of a handheld wound imaging and analysis device (see Bidman: e.g., -- an application on any mobile device that is able to gather images and videos. This list comprises applications for mobile phones and tablets.--, in [0039]-[0041]).

	Re Claim 10, Budman as modified by Do further disclose wherein receiving the image of the wound includes transferring image data from the imaging device of the mobile communication device to a processor of the handheld wound imaging and analysis device (see Bidman: e.g., -- an application on any mobile device that is able to gather images and videos. This list comprises applications for mobile phones and tablets.--, in [0039]-[0041]).
	
Re Claim 19,   Budman as modified by Do further disclose receiving an input indicating an approximate wound boundary, and determining an actual wound boundary based on the input (see Do: e.g., -- segmenting the image further comprising a first segmenting and a second segmenting, the first segmenting determines an uncertain region on the image and the second segmenting refines the uncertain region to obtain segment boundary details. The first segmenting process may be a coarse segmenting to determine any uncertain regions of the image, and the second segmenting process may be a fine segmenting carried out on the coarse segmentation to refine the uncertain regions to obtain segment boundary details. Uncertain regions may be an image region in the original resolution image where pixel labels are uncertain after the first coarse segmentation. In an embodiment, the uncertain region is about +/−2 pixels around the coarse segmentation region boundary. Preferably, the second segmenting process to refine the uncertain region is carried out using a MST-based algorithm.--, in [0018], and [0097]).

Re Claim 20, Budman as modified by Do further disclose determining the actual wound boundary comprises identifying and labeling pixels outside the approximate wound boundary as background pixels, and identifying and labeling pixels within the approximate wound boundary as one of: possible background pixels, possible foreground pixels, or obvious foreground pixels (see Do: e.g., -- segmenting the image further comprising a first segmenting and a second segmenting, the first segmenting determines an uncertain region on the image and the second segmenting refines the uncertain region to obtain segment boundary details. The first segmenting process may be a coarse segmenting to determine any uncertain regions of the image, and the second segmenting process may be a fine segmenting carried out on the coarse segmentation to refine the uncertain regions to obtain segment boundary details. Uncertain regions may be an image region in the original resolution image where pixel labels are uncertain after the first coarse segmentation. In an embodiment, the uncertain region is about +/−2 pixels around the coarse segmentation region boundary. Preferably, the second segmenting process to refine the uncertain region is carried out using a MST-based algorithm.--, in [0018], [0063]-[0064], and [0097]; and, --we extract a simple foreground and keep the whole lesion region inside. Here we use an approach based on skin color model to detect skin pixels [5]. First we convert the image from RGB color space into YC.sub.bC.sub.r color space. Here we use an approach based on skin color model to detect skin pixels. We choose this particular skin model since it is more discriminative, providing 32 skin and non-skin color maps of size 64×64×64 for each skin color. We use the original RGB color image, without any preprocessing, as input to the skin detection model. [0089] In order to build the skin detection, model we followed the steps: we first collected, from the Internet, a set of skin/non-skin images to construct our skin detection dataset. Skin images are selected with different skin colors and various lighting conditions for model generalization. The skin color distribution is estimated by a Gaussian mixture model, differently to what others have done, i.e. using an elliptical distribution. Since the skin mole we want to detect may not have the skin color full identified, we use a filling method for all the holes inside the skin region.--, in [0088], [0134], and [0258]).

Re Claim 21, (see Do: e.g., --computer-aided systems for segmentation and classification of dermatoscopic images. For instance, the common methods employed for lesion segmentation are based on histogram thresholding, adaptive thresholding, difference of Gaussian (DoG) filter, morphological thresholding, hybrid thresholding on optimal color channels, deformable models, wavelet transform, wavelet neural networks, iterative classification, clustering, edge and region merging, fuzzy sets, active contours, adaptive snake and random walker algorithm.--, in [0034], and [0167]-[0174], and, --[0041] Skin mole localization using fast skin detection and fusion of two fast segmentation algorithms to localize the mole region: a minimal intra-class-variance thresholding algorithm to locate smoothly-changing mole borders and a minimal-spanning-tree based algorithm to locate abruptly-changing borders. This design leads to a localization scheme that is accurate and has small computation requirement.--, in [0041], [0114], [0161], and [0211]-[0213])

Re Claims 37-38, claims 37-38 are the corresponding system claim to claims 1, and 8 respectively.  Claims 37-38 thus are rejected for the similar reasons for claims 1, and 8 respectively. See above discussions with regard to claims 1, and 8  respectively. Budman as modified by Do further disclose a system comprising: a processor; and a memory coupled to the processor, the memory configured to store computer-
readable instructions that, when executed by the processor, cause the processor to perform operations (see Budman: e. g., Fig. 1, and, --a system or method of collecting an image, video of and data about a human skin damage condition at the point of care, including but not limited to chronic wounds, acute wounds, burns, lesions, scars, psoriasis, eczema, acne, melanoma, rosacea, scabies, carcinoma, vitiligo, arrhythymia, dermatitis, keratosis, bug bites, rash, keloids, lupus, herpes, cellulitis and gonorrhea. [0016] In another general respect, the embodiments disclose a method for measuring the surface area of the specific skin condition and characterizing the exact tissues present as evoked by the onset of the skin condition using a set reference object. The system is composed of a database of images possessing the same skin condition as the image being analyzed.--, in [0015]-[0016], and, also see: Fig. 5, and, --the system uses 522 in FIG. 5 an unsupervised clustering technique to segment the wound into different discrete regions. The process involves using a segmentation algorithm comprising K Means Clustering, soft K Means clustering and a Watershed Transformation. The segmentation uses image parameters comprising RGB, HSV, texture, range and histogram of gradients.--, in [0058]-[0078]).

	Re Claim 39, Budman as modified by Do further disclose the histogram of pixel values is based on a plurality of test images, the test images having been acquired using a second imaging device that is substantially equivalent to the first imaging device (see Do: e.g., -- a novel mobile imaging system. In particular, it relates to a smartphone imaging system that may be suitable for the early detection of melanoma.--, in [0002], and, -- A few isolated works perform the analysis of smartphone-captured (or dermatoscopic images) directly on the mobile device. For instance, a portable library for melanoma detection on handheld devices based on the well-known bag-of-features framework has been proposed. They showed that the most computational intensive and time consuming algorithms of the library, namely image segmentation and image classification, can achieve accuracy and speed of execution comparable to a desktop computer. These findings demonstrated that it is possible to run sophisticated biomedical imaging applications on smart phones and other handheld devices.--, in [0037]; -- The segmentation stage aims to determine lesion region from captured images. There are several common methods to perform lesion segmentation [25], [2]: histogram thresholding, clustering, edge-based, region-based, and active contours. Among these methods, histogram thresholding and region-based are most often used. Histogram thresholding methods use image histogram to determine one or more intensity values for separating pixels into groups. The most popular thresholding method for lesion segmentation is Otsu's method [16]. Region-based methods form different regions by using region merge or region split methods.--, in [0008]-[0009], --two skin images converted to the gray scale and HSV color space. FIGS. 8a) and (8b) are for the benign nevus and FIGS. 8d) and (8e) are for MM. The histograms shown in (8g)-(8j) count the number of pixels values in each bins. The black lines in (8c) and (8f) segment the lesion in partitions and subparts to calculate the CT feature.--, in [0060], and, --The used color channels are gray scale; red, green, blue (from RBG image); hue and value (from HSV image). To capture more color variation, we also use information from histogram of pixel values [14], [10], [2]. A histogram having 16 bins of pixel values in lesion is computed and number of non-zero bins is used as feature. This method is also applied on 6 channels mentioned above. Features achieved from these channel are called as num_gray, num_red, num_green, num_blue, num_hue and num_value.--, in [0101], and [0145]; also see: -- After achieving the feature subsets for each category, a SVM classifier [3] is trained for each subset. In testing stage, for each feature subset, the corresponding SVM is used to make a prediction. The output of SVM will be 1 (cancer) or 0 (non-cancer). Here, we use 5-folds cross validation for training and testing.--, in [0122], and [0186]).

Re Claim 40, Budman as modified by Do further disclose wherein the second imaging device has the same imaging components as the first imaging device (see Do: e.g., -- a novel mobile imaging system. In particular, it relates to a smartphone imaging system that may be suitable for the early detection of melanoma.--, in [0002], and, -- A few isolated works perform the analysis of smartphone-captured (or dermatoscopic images) directly on the mobile device. For instance, a portable library for melanoma detection on handheld devices based on the well-known bag-of-features framework has been proposed. They showed that the most computational intensive and time consuming algorithms of the library, namely image segmentation and image classification, can achieve accuracy and speed of execution comparable to a desktop computer. These findings demonstrated that it is possible to run sophisticated biomedical imaging applications on smart phones and other handheld devices.--, in [0037]).

Claims 2-6, 22-23, 27-30, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Budman as modified by Do, and further in view of  Wu (US 20150150457 A1).
	Re Claim 2, Budman as modified by Do further disclose wherein the one or more wound characteristics comprises a wound boundary, a wound size, a wound depth, a bacterial presence, a bacterial load, a wound temperature, a connective tissue presence, a blood presence, a bone presence, a change in tissue or cellular wound components, a vascularization, or a necrosis (see Budman: e.g., -- to characterize the skin condition according to a set of parameter values at each of the successive times, wherein differences in respective said parameter values at the successive times represent said progress of changes; wherein each iteration includes placing at least one visual reference model on the subject in a region of the skin condition, the reference model having known objective visual characteristics; collecting at least one image of the region of the skin condition so as to obtain a visual recording representing both the skin condition and the reference model, wherein the at least one image is collected from a perspective angle and distance and at lighting conditions that are at least partly variable from one of the iterations to another; normalizing the visual recording representing both the wound and the reference model such that an image of the reference model in the visual recording conforms to the known objective visual characteristics of the reference model, thereby also normalizing an image of the wound in the visual recording; comparing the respective parameter values at the successive times using the image of the wound in the visual recording as thereby normalized; ….wherein the objective visual characteristics include a known shape, a known color characteristic and a known size and said normalizing comprises transforming the visual recording representing both the wound and the reference model to produce a normalized view in which the reference model conforms to said known shape, color characteristic and size; a plan view of the region of the wound, with a shape and color characteristic confirming to the objective visual characterizes and with a known scale relationship to the known size; … the color characteristic includes at least one of a luminance/saturation/hue characteristic and a luminance/color difference characteristic.--, in claims 1-4);
Budman as modified by Do do not explicitly disclose wound characteristic, such as temperature, bacteria infection, blood presence, etc.,
Wu teaches wound characteristics comprises a wound depth, a bacterial presence, a bacterial load, a wound temperature, a connective tissue presence, a blood presence, a bone presence, a change in tissue or cellular wound components, a vascularization, or a necrosis (see Wu: e.g., -- In addition to the 2D visual information and 3D measurements obtained by the imaging sensor 2 and the structure sensor 3, other physiological information may also be an important part of the clinical diagnosis. This other physiological information may be measured with additional apparatuses together with a mobile device 1. For instance, near-infrared thermal imaging can be used to detect heat to indicate infection, hyper spectral imaging techniques can be adapted to a mobile platform and be used for measuring tissue perfusion and necrosis, sensors can be used to detect and record odor, and other chemical sensors or bacterial detectors can be used in tandem with the current mobile platform.--, in [0067]; and, -- a preventive measure for population with higher risk of developing chronic wounds, such as diabetic patients who are prone to diabetic foot ulcer, an immobilized patient that is prone to developing pressure ulcers, and a patient with peripheral vascular diseases. A main reason for developing ulcers is the poor blood supply leading to ischemic tissue, which eventually develops into necrosis and ulcers. The present embodiments incorporated with multi-spectrum imaging or other advanced imaging technology and/or an image analysis algorithms, can be used to assess the blood supply or blood perfusion on body surfaces. For instance, a band-pass, band-stop, low-pass, or high-pass filter can be used to take images under different wavelengths of light, which can be used to analyze the blood oxygen contents in the superficial layers of the skin, similar to the technology used in pulsoxymetry. For instance, a light source in the near-infrared range with two different wavelengths can be used. The light filter together with the light source can be combined together and outfitted to an existing camera phone to enhance its multi-spectrum imaging capability for measuring blood perfusion.--, in [0123], and, -- to monitor for a disease condition that has visible bulging, swelling, or protruding feature on body surface, including but not limited to peripheral vascular disease, skin lumps, hernia, and hemorrhoids. The size and shape of those lesions are of clinical relevance and can be easily measured and tracked with the present embodiments.--, in [0125]; and, --the characteristics of the injury portion within the mask area include depth, width, and length of the injury… wherein the characteristics of the injury portion within the mask area include perimeter, area and volume of the injury.--, in claim 24-25);
Budman (as modified by Do) and Wu are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Budman(as modified by Do) ’s method using Wu’s teachings by including wound characteristics comprises a wound depth, a bacterial presence, a bacterial load, a wound temperature, a connective tissue presence, a blood presence, a bone presence, a change in tissue or cellular wound components, a vascularization, or a necrosis to Budman (as modified by Do)’s wound characteristics in order to analyze wound condition that has visible bulging, swelling, or protruding feature on body surface, including but not limited to peripheral vascular disease, skin lumps, hernia, and hemorrhoids, in addition to the size and shape of those lesions and clinical relevance etc., (see Wu: e.g. in [0067], [0123],and [0125]).

Re Claim 3, Budman as modified by Do and Wu further disclose generating the histogram of pixel values based on a plurality of training images of one or more wounds, each of the plurality of training images containing at least one known area of interest, wherein the histogram of pixel values identifies unique spectral signatures for one of more of the wound characteristics (see Budman: e.g., -- This agreement function 612 takes a weighted vote of each of the pixel masks that the aforementioned edge detection methods created. The weights assigned to each of the edge/boundary detection methods during the vote are assigned based on first and second order characteristics of the skin condition as they relate to an image training set.--, in [0062], see Do: e.g., -- After achieving the feature subsets for each category, a SVM classifier [3] is trained for each subset. In testing stage, for each feature subset, the corresponding SVM is used to make a prediction. The output of SVM will be 1 (cancer) or 0 (non-cancer). Here, we use 5-folds cross validation for training and testing.--, in [0122], and [0186]; also see Wu: e.g., -- machine learning based, which requires the system, to learn, from several hundred images, background as skin, hand or other objects, and foreground as granulation, slough of eschar tissue, etc. After training the machine learning algorithm, a new image is divided into tiles and classified as background or foreground.--, in [0081]). See the similar motivation and obviousness statements addressed above in the discussion for claim 2.

	Re Claim 4, Budman as modified by Do and Wu further disclose wherein the at least one known area of interest is based, at least in part, on a swab or tissue biopsy analysis of the wound in the respective training image of the plurality of training images (see Wu: e.g., --the server 10 may also perform wound tissue classification processing. Alternatively, this processing can also be performed at the mobile device 1. FIG. 10 illustrates the process for classifying the tissue in the wound. In this process, after extracting the wound border, the wound tissue can be classified into granulation, and/or slough, and/or eschar tissues. A tile-based multi-class Support Vector Machine (SVM) classifier can be used to automate the task. The SVM may be trained on 100 images of different wounds, each providing hundreds of tiles to learn the features for the classifier.--, in [0106]).

	Re Claim 5, Budman as modified by Do and Wu further disclose classifying the plurality of training images based on the at least one Known area of interest (see Wu: e.g., -- machine learning based, which requires the system, to learn, from several hundred images, background as skin, hand or other objects, and foreground as granulation, slough of eschar tissue, etc. After training the machine learning algorithm, a new image is divided into tiles and classified as background or foreground.--, in [0081]; and, --the server 10 may also perform wound tissue classification processing. Alternatively, this processing can also be performed at the mobile device 1. FIG. 10 illustrates the process for classifying the tissue in the wound. In this process, after extracting the wound border, the wound tissue can be classified into granulation, and/or slough, and/or eschar tissues. A tile-based multi-class Support Vector Machine (SVM) classifier can be used to automate the task. The SVM may be trained on 100 images of different wounds, each providing hundreds of tiles to learn the features for the classifier.--, in [0106]).

	Re Claim 6, Budman as modified by Do and Wu further disclose wherein the histogram comprises a composite histogram based on a plurality of known areas of interest corresponding to the plurality of training images (see Wu: e.g., -- machine learning based, which requires the system, to learn, from several hundred images, background as skin, hand or other objects, and foreground as granulation, slough of eschar tissue, etc. After training the machine learning algorithm, a new image is divided into tiles and classified as background or foreground.--, in [0081]; and, --the server 10 may also perform wound tissue classification processing. Alternatively, this processing can also be performed at the mobile device 1. FIG. 10 illustrates the process for classifying the tissue in the wound. In this process, after extracting the wound border, the wound tissue can be classified into granulation, and/or slough, and/or eschar tissues. A tile-based multi-class Support Vector Machine (SVM) classifier can be used to automate the task. The SVM may be trained on 100 images of different wounds, each providing hundreds of tiles to learn the features for the classifier.--, in [0106]).

Re Claim 22, Budman discloses a system comprising:
an imaging device (see Bidman: e.g., --characterize skin conditions' perfusion by using existing data from a Laser Doppler Imaging device.--, in [0021], and,  -- an application on any mobile device that is able to gather images and videos. This list comprises applications for mobile phones and tablets.--, in [0039]-[0041]);
a processor coupled to the imaging device (see Budman: e. g., Fig. 1, and Fig. 5, and, --the system uses 522 in FIG. 5 an unsupervised clustering technique to segment the wound into different discrete regions. The process involves using a segmentation algorithm comprising K Means Clustering, soft K Means clustering and a Watershed Transformation. The segmentation uses image parameters comprising RGB, HSV, texture, range and histogram of gradients.--, in [0058]-[0078]); and
a memory coupled to the processor, the memory configured to store computer-readable instructions that, when executed by the processor, cause the processor to perform operations on an image of a wound obtained using the imaqing device (see Budman: e. g., Fig. 1, and Fig. 5, and, --the system uses 522 in FIG. 5 an unsupervised clustering technique to segment the wound into different discrete regions. The process involves using a segmentation algorithm comprising K Means Clustering, soft K Means clustering and a Watershed Transformation. The segmentation uses image parameters comprising RGB, HSV, texture, range and histogram of gradients.--, in [0058]-[0078]), comprising:
accessing the image of a wound, the image comprising a plurality of pixels (see Budman: e. g., Fig. 1,--obtaining and processing a video image of the wound and analyzing a plurality of frames in the video image--, and, --wherein said analyzing of the plurality of frames includes temporal super pixel analysis and spatial decomposition--; in claims 7-8, and, --FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object, is found in a fully automated fashion, which will be described in a later portion.--, in [0055], [0063], and [0069]);
applying a chroma mask to the plurality of pixels (see Budman: e. g., Fig. 1,--obtaining and processing a video image of the wound and analyzing a plurality of frames in the video image--, and, --wherein said analyzing of the plurality of frames includes temporal super pixel analysis and spatial decomposition--; in claims 7-8, and, --FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object, is found in a fully automated fashion, which will be described in a later portion.--, in [0055], and [0061]-[0064]),
although Budman discloses that above wound mask is based on the algorithm (see Budman: e.g., --The segmentation uses image parameters comprising RGB, HSV, texture, range and histogram of gradients. [0064] The output of the segmentation algorithm are a series of submasks within the initially segmented mask.--, in [0063]-[0064]);
Budman however does not explicitly disclose the chroma mask being based on a histogram of pixel values;
Do teaches the chroma mask being based on a histogram of pixel values (see Do: e.g., -- The segmentation stage aims to determine lesion region from captured images. There are several common methods to perform lesion segmentation [25], [2]: histogram thresholding, clustering, edge-based, region-based, and active contours. Among these methods, histogram thresholding and region-based are most often used. Histogram thresholding methods use image histogram to determine one or more intensity values for separating pixels into groups. The most popular thresholding method for lesion segmentation is Otsu's method [16]. Region-based methods form different regions by using region merge or region split methods.--, in [0008]-[0009], and, -- The segmentation process consists of two main steps. As a first step, a mask of skin regions is generated using skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At second step, we extract the lesion by using a combination of different segmentation methods. Our segmentation process consists of two main steps. At first step, a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method. FIG. 1 shows the flowchart of the segmentation procedure--, in [0086]; and, -- a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method--, in [0133]);
Budman and Do are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Budman’s method using Do’s teachings by including the chroma mask being based on a histogram of pixel values to Budman’s wound mask in order to generate and apply mask of skin regions based on using image histogram to determine one or more intensity values for separating pixels into groups (see Do: e.g. in [0008]-[0009], [0086],and [0133]);
Budman as modified by Do further disclose generating a mask based on the application of the chroma mask, the mask identifying at least one area of interest on the image (see Budman: e. g., Fig. 1,--obtaining and processing a video image of the wound and analyzing a plurality of frames in the video image--, and, --wherein said analyzing of the plurality of frames includes temporal super pixel analysis and spatial decomposition--; in claims 7-8, and, --FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object, is found in a fully automated fashion, which will be described in a later portion.--, in [0055], and [0061]-[0064]);
Budman as modified by Do do not explicitly disclose above generated mask is a binary mask,
Wu teaches generating a binary mask identifying at least one area of interest on the image (see Wu: e.g.,  -- the output mask is filtered for foreground pixels. After each iteration, the grab cut algorithm outputs a mask defining the background as 0, the foreground as 1, likely background as 2, and likely foreground as 3. This mask is filtered for only foreground pixels. All other assignments (0,2,3) are replaced by 0. The result is a binary mask which contains 1 for foreground pixels and 0 for background pixels.--, in [0085]-[0086]);
Budman (as modified by Do) and Wu are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Budman(as modified by Do) ’s method using Wu’s teachings by including generating a binary mask identifying at least one area of interest on the image to Budman (as modified by Do)’s wound mask in order to analyze wound condition that has visible bulging, swelling, or protruding feature on body surface, including but not limited to peripheral vascular disease, skin lumps, hernia, and hemorrhoids, in addition to the size and shape of those lesions and clinical relevance etc., (see Wu: e.g. in [0067], [0123],and [0125]);
Budman as modified by Do and Wu further disclose detecting one or more contours of the at least one area of interest to define an area of interest (see Do: e.g., -- to perform lesion segmentation: histogram thresholding, clustering, edge-based, region-based, and active contours. Histogram thresholding use image histogram to determine one or more intensity values for separating pixels into groups.--, in [0138]; and, -- To locate the candidate region of interest (ROI) for the lesion, the coarse segmentation algorithm is applied in the first instance on the low-resolution image acquired by the mobile device, due to scars resources. In the second phase, after we obtain an approximate location of the lesion, using the low-resolution image as reference, we crop the corresponding ROI from the original high-resolution image. Since downsampling is a nonlinear operation, this mapping is not exact and generates an uncertainty related to contour localization. The border of a synthetic ROI, obtained after applying the coarse lesion segmentation, together with the actual contour are illustrated in FIG. 7(b).--, in [01042], [0149]-[0150], [178], [0207], and [0263]) ; 
overlaying the one or more contours on the image to form a composite image identifying the at least one area of interest (see Bidman: e.g., -- to overlay a semi-transparent image of the skin condition from the previous encounter over the photo-taking device to facilitate image acquisition and tracking of the condition…. Once the image and video data arrives at the secure storage area 104 in FIG. 1 the image analysis node 102 in FIG. 1 automatically performs the aforementioned analysis on the images and videos in the storage area. The output of this analysis comprises size and composition characteristics as well as metadata specifying coordinates for overlay mapping. This data is then returned to the data collection engine so that the user can inspect the annotated output of the image and video analysis. In the case of metadata output, the data collection engine performs automatic image mapping to visually display the output of the image analysis.--, in [0075]-[0078]; also see Do: e.g., -- More precisely, using a downsampled version of the skin image, a coarse model of the lesion is generated by merging different segmentation algorithms. Then, to outline the lesion contour, we employ a fine segmentation by using as input the coarse segmentation result. From the final segmented region, we extract four feature categories which accurately characterize the lesion color, shape, border and texture. To classify the skin lesion, a classifier is built for each feature category and then the final results is obtained by fusing their results.--, in [0084], and, -- To locate the candidate region of interest (ROI) for the lesion, the coarse segmentation algorithm is applied in the first instance on the low-resolution image acquired by the mobile device, due to scars resources. In the second phase, after we obtain an approximate location of the lesion, using the low-resolution image as reference, we crop the corresponding ROI from the original high-resolution image. Since downsampling is a nonlinear operation, this mapping is not exact and generates an uncertainty related to contour localization. The border of a synthetic ROI, obtained after applying the coarse lesion segmentation, together with the actual contour are illustrated in FIG. 7(b).--, in [01042]-[0143], [0224]-[0225], and [0270]; also see Wu: e.g.,  --depth maps obtained by the structure sensor 3 and the foreground mask and corresponding to the segmented image, are obtained. The foreground mask is a binary image with the same size as the color image but encodes the wound as foreground by assigning 1 to pixels belonging to the wound and 0 otherwise (background). [0096] In step S201, the all depth maps are combined into a single depth map. This step is performed to ensure a uniform depth map.--, in [0095]-[[096]); and 
outputting the composite image to a user of the imaging device in real time (see Bidman: e.g., -- to overlay a semi-transparent image of the skin condition from the previous encounter over the photo-taking device to facilitate image acquisition and tracking of the condition…. Once the image and video data arrives at the secure storage area 104 in FIG. 1 the image analysis node 102 in FIG. 1 automatically performs the aforementioned analysis on the images and videos in the storage area. The output of this analysis comprises size and composition characteristics as well as metadata specifying coordinates for overlay mapping. This data is then returned to the data collection engine so that the user can inspect the annotated output of the image and video analysis. In the case of metadata output, the data collection engine performs automatic image mapping to visually display the output of the image analysis.--, in [0075]-[0078]; also see Do: e.g., -- More precisely, using a downsampled version of the skin image, a coarse model of the lesion is generated by merging different segmentation algorithms. Then, to outline the lesion contour, we employ a fine segmentation by using as input the coarse segmentation result. From the final segmented region, we extract four feature categories which accurately characterize the lesion color, shape, border and texture. To classify the skin lesion, a classifier is built for each feature category and then the final results is obtained by fusing their results.--, in [0084], and, -- To locate the candidate region of interest (ROI) for the lesion, the coarse segmentation algorithm is applied in the first instance on the low-resolution image acquired by the mobile device, due to scars resources. In the second phase, after we obtain an approximate location of the lesion, using the low-resolution image as reference, we crop the corresponding ROI from the original high-resolution image. Since downsampling is a nonlinear operation, this mapping is not exact and generates an uncertainty related to contour localization. The border of a synthetic ROI, obtained after applying the coarse lesion segmentation, together with the actual contour are illustrated in FIG. 7(b).--, in [01042]-[0143], [0224]-[0225], and [0270]).

Re Claim 23, Budman as modified by Do and Wu further disclose the computer-readable instructions are further configured to cause the processor to perform operations comprising determining a presence of one or more colors within the image in any combination (see Budman: e.g., -- to characterize the skin condition according to a set of parameter values at each of the successive times, wherein differences in respective said parameter values at the successive times represent said progress of changes; wherein each iteration includes placing at least one visual reference model on the subject in a region of the skin condition, the reference model having known objective visual characteristics; collecting at least one image of the region of the skin condition so as to obtain a visual recording representing both the skin condition and the reference model, wherein the at least one image is collected from a perspective angle and distance and at lighting conditions that are at least partly variable from one of the iterations to another; normalizing the visual recording representing both the wound and the reference model such that an image of the reference model in the visual recording conforms to the known objective visual characteristics of the reference model, thereby also normalizing an image of the wound in the visual recording; comparing the respective parameter values at the successive times using the image of the wound in the visual recording as thereby normalized; ….wherein the objective visual characteristics include a known shape, a known color characteristic and a known size and said normalizing comprises transforming the visual recording representing both the wound and the reference model to produce a normalized view in which the reference model conforms to said known shape, color characteristic and size; a plan view of the region of the wound, with a shape and color characteristic confirming to the objective visual characterizes and with a known scale relationship to the known size; … the color characteristic includes at least one of a luminance/saturation/hue characteristic and a luminance/color difference characteristic.--, in claims 1-4; also see Do: e.g., -- More precisely, using a downsampled version of the skin image, a coarse model of the lesion is generated by merging different segmentation algorithms. Then, to outline the lesion contour, we employ a fine segmentation by using as input the coarse segmentation result. From the final segmented region, we extract four feature categories which accurately characterize the lesion color, shape, border and texture. To classify the skin lesion, a classifier is built for each feature category and then the final results is obtained by fusing their results.--, in [0084], and, -- To locate the candidate region of interest (ROI) for the lesion, the coarse segmentation algorithm is applied in the first instance on the low-resolution image acquired by the mobile device, due to scars resources. In the second phase, after we obtain an approximate location of the lesion, using the low-resolution image as reference, we crop the corresponding ROI from the original high-resolution image. Since downsampling is a nonlinear operation, this mapping is not exact and generates an uncertainty related to contour localization. The border of a synthetic ROI, obtained after applying the coarse lesion segmentation, together with the actual contour are illustrated in FIG. 7(b).--, in [01042]-[0143], [0224]-[0225], and [0270]).

Re Claim 27, Budman as modified by Do and Wu further disclose a database to store the histogram of pixel values (see Do: e.g., -- The proposed system has two major components. The first component is a fast and lightweight segmentation algorithm for skin detection and accurate lesion localization. The second component, used to automatically assess the malignancy of the skin lesion image, incorporates new computational features to improve detection accuracy, new feature selection tools to enable on-device processing (no access to remote server/database being required) and a combined classification model.--, in [0014], [0065]-[0067], [0120], and [0270]).
Re Claim 28, Budman as modified by Do and Wu further disclose the imaging device Is an imaging device of a mobile communications device (see Bidman: e.g., --characterize skin conditions' perfusion by using existing data from a Laser Doppler Imaging device.--, in [0021], and,  -- an application on any mobile device that is able to gather images and videos. This list comprises applications for mobile phones and tablets.--, in [0039]-[0041]).

Re Claim 29, Budman as modified by Do and Wu further disclose the mobile communications device and the processor are contained within a housing of the system (see Bidman: e.g., --characterize skin conditions' perfusion by using existing data from a Laser Doppler Imaging device.--, in [0021], and,  -- an application on any mobile device that is able to gather images and videos. This list comprises applications for mobile phones and tablets.--, in [0039]-[0041]).

Re Claim 30, Budman as modified by Do and Wu further disclose the imaging device is communicatively coupled to the processor via a network (see Wu: e.g., -- The computer 1000 also includes a communication interface 1005 coupled to the bus B. The communication interface 1004 provides a two-way data communication coupling to a network that is connected to, for example, a local area network (LAN), or to another communications network such as the Internet. For example, the communication interface 1005 can be a network interface card to attach to any packet switched LAN. As another example, the communication interface 1005 can be an asymmetrical digital subscriber line (ADSL) card, an integrated services digital network (ISDN) card or a modem to provide a data communication connection to a corresponding type of communications line. Wireless links can also be implemented.--, in [0143]-[0144]).

Re Claim 41, claim 41 the corresponding system claim to claim 2 respectively.  Claim 41 thus is rejected for the similar reasons for claim 2 respectively. See above discussions with regard to claim 2  respectively. Budman as modified by Do and Wu further disclose a system comprising: a processor; and a memory coupled to the processor, the memory configured to store computer-readable instructions that, when executed by the processor, cause the processor to perform operations (see Budman: e. g., Fig. 1, and, --a system or method of collecting an image, video of and data about a human skin damage condition at the point of care, including but not limited to chronic wounds, acute wounds, burns, lesions, scars, psoriasis, eczema, acne, melanoma, rosacea, scabies, carcinoma, vitiligo, arrhythymia, dermatitis, keratosis, bug bites, rash, keloids, lupus, herpes, cellulitis and gonorrhea. [0016] In another general respect, the embodiments disclose a method for measuring the surface area of the specific skin condition and characterizing the exact tissues present as evoked by the onset of the skin condition using a set reference object. The system is composed of a database of images possessing the same skin condition as the image being analyzed.--, in [0015]-[0016], and, also see: Fig. 5, and, --the system uses 522 in FIG. 5 an unsupervised clustering technique to segment the wound into different discrete regions. The process involves using a segmentation algorithm comprising K Means Clustering, soft K Means clustering and a Watershed Transformation. The segmentation uses image parameters comprising RGB, HSV, texture, range and histogram of gradients.--, in [0058]-[0078]).
Re Claim 42, Budman as modified by Do and Wu further disclose wherein the area of interest comprises one or more tissue characteristics, the one or more tissue characteristics comprising tissue components, a tumor size, a tumor edge, a tumor boundary, and a tissue vascularization (see Wu: e.g., -- In addition to the 2D visual information and 3D measurements obtained by the imaging sensor 2 and the structure sensor 3, other physiological information may also be an important part of the clinical diagnosis. This other physiological information may be measured with additional apparatuses together with a mobile device 1. For instance, near-infrared thermal imaging can be used to detect heat to indicate infection, hyper spectral imaging techniques can be adapted to a mobile platform and be used for measuring tissue perfusion and necrosis, sensors can be used to detect and record odor, and other chemical sensors or bacterial detectors can be used in tandem with the current mobile platform.--, in [0067]; and, -- a preventive measure for population with higher risk of developing chronic wounds, such as diabetic patients who are prone to diabetic foot ulcer, an immobilized patient that is prone to developing pressure ulcers, and a patient with peripheral vascular diseases. A main reason for developing ulcers is the poor blood supply leading to ischemic tissue, which eventually develops into necrosis and ulcers. The present embodiments incorporated with multi-spectrum imaging or other advanced imaging technology and/or an image analysis algorithms, can be used to assess the blood supply or blood perfusion on body surfaces. For instance, a band-pass, band-stop, low-pass, or high-pass filter can be used to take images under different wavelengths of light, which can be used to analyze the blood oxygen contents in the superficial layers of the skin, similar to the technology used in pulsoxymetry. For instance, a light source in the near-infrared range with two different wavelengths can be used. The light filter together with the light source can be combined together and outfitted to an existing camera phone to enhance its multi-spectrum imaging capability for measuring blood perfusion.--, in [0123], and, -- to monitor for a disease condition that has visible bulging, swelling, or protruding feature on body surface, including but not limited to peripheral vascular disease, skin lumps, hernia, and hemorrhoids. The size and shape of those lesions are of clinical relevance and can be easily measured and tracked with the present embodiments.--, in [0125]; and, --the characteristics of the injury portion within the mask area include depth, width, and length of the injury… wherein the characteristics of the injury portion within the mask area include perimeter, area and volume of the injury.--, in claim 24-25). See the similar motivation and obviousness statements addressed above in the discussion for claim 2.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Budman as modified by Do, and further in view of  DaCosta (Point-of-Care Autofluorescence Imaging for Real-Time Sampling and Treatment Guidance of Bioburden in Chronic Wounds: First-in-Human Results, PLOS ONE, Published: March 19, 2015, pages 1-23).
	Re Claim 11, although Budman as modified by Do further disclose illuminating the wound with a light source of the handheld wound imaging and analysis device configured to illuminate portions of the wound (see Do: e.g., -- Several automatic melanoma diagnosis systems have been proposed in the literature [14], [10], [2], [20]. However, they focus on dermoscopic images (including [22], which uses mobile phones for dermoscopic image analysis). Dermoscopic images are taken with the aid of liquid medium or non-polarised light source and magnifiers, under well-controlled clinical conditions.--, in [0007], -- Dermoscopic images are acquired under controlled clinical conditions by employing a liquid medium (or a non-polarized light source) and magnifiers.--, in [0033], [0045]), 
	Budman as modified by Do do not explicitly disclose above light source is an excitation light source of the handheld wound imaging and analysis device configured to excite portions of the wound, 
	DaCosta teaches an excitation light source of the handheld wound imaging and analysis device configured to excite portions of the wound (see DaCosta: e.g., Fig.3, and,  -- AF imaging to improve wound sampling by accurately detecting clinically-significant levels of pathogenic bacteria in chronic wound patients, compared to standard wound assessment validated against blinded, gold standard swab-based microbiology--, in page 3, and, -- Broadband white LEDs, electrically powered by a standard AC125V source, provide illumination during WL imaging, while two monochromatic violetblue (λexc = 405 ± 20 nm) LED arrays (Model LZ4, LedEngin, San Jose CA) provide 4 Watt excitation light power during FL imaging (bright, uniform illumination area ~700 cm2 at 10 cm distance from skin surface).--, in pages 4, and 7),
Budman (as modified by Do) and DaCosta are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Budman(as modified by Do) ’s method using DaCosta’s teachings by including an excitation light source of the handheld wound imaging and analysis device configured to excite portions of the wound to Budman (as modified by Do)’s wound imaging light source in order to detect clinically-significant levels of pathogenic bacteria in chronic wound patients (see DaCosta: e.g. Fig. 3, in pages 3-4, and 7).


	Re Claim 12, Budman as modified by Do and DaCosta further disclose wherein illuminating the wound comprises illuminating the wound with an excitation light source (see Do: e.g., -- Several automatic melanoma diagnosis systems have been proposed in the literature [14], [10], [2], [20]. However, they focus on dermoscopic images (including [22], which uses mobile phones for dermoscopic image analysis). Dermoscopic images are taken with the aid of liquid medium or non-polarised light source and magnifiers, under well-controlled clinical conditions.--, in [0007], -- Dermoscopic images are acquired under controlled clinical conditions by employing a liquid medium (or a non-polarized light source) and magnifiers.--, in [0033], [0045]; also see DaCosta: e.g., Fig.3, and,  -- AF imaging to improve wound sampling by accurately detecting clinically-significant levels of pathogenic bacteria in chronic wound patients, compared to standard wound assessment validated against blinded, gold standard swab-based microbiology--, in page 3, and, -- Broadband white LEDs, electrically powered by a standard AC125V source, provide illumination during WL imaging, while two monochromatic violetblue (λexc = 405 ± 20 nm) LED arrays (Model LZ4, LedEngin, San Jose CA) provide 4 Watt excitation light power during FL imaging (bright, uniform illumination area ~700 cm2 at 10 cm distance from skin surface).--, in pages 4, and 7).
	Re Claim 13, Budman as modified by Do and DaCosta further disclose wherein illuminating the wound further comprises illuminating the wound with an excitation light source having a wavelength of approximately 405 nm (see DaCosta: e.g., Fig.3, and,  -- AF imaging to improve wound sampling by accurately detecting clinically-significant levels of pathogenic bacteria in chronic wound patients, compared to standard wound assessment validated against blinded, gold standard swab-based microbiology--, in page 3, and, -- Broadband white LEDs, electrically powered by a standard AC125V source, provide illumination during WL imaging, while two monochromatic violetblue (λexc = 405 ± 20 nm) LED arrays (Model LZ4, LedEngin, San Jose CA) provide 4 Watt excitation light power during FL imaging (bright, uniform illumination area ~700 cm2 at 10 cm distance from skin surface).--, in pages 4, and 7).

	Re Claim 14, Budman as modified by Do and DaCosta further disclose at least one marker in the image, and registering the image based on the at least one detected marker (see DaCosta: e.g., -- Wound size and depthwere measured at each visit. Surface area was measured by tracing the wound edge on WL images
(the line dividing healed and unhealed portions). Wound area was considered a valid
marker of wound size [36].--, in page 8, and, -- S. pyogenes (β-hemolytic streptococci), Enterobacter, and Enterococci, and methicillinresistant S. aureus (MRSA) and β-hemolytic streptococci, as verified by swab cultures. Swabs obtained by PRODIGI image guidance detected polymicrobial species, with variations in the
relative levels of bacterial species across all swabs collected and from the wound bed, wound periphery,and off-site areas (Fig. 5A–D). Bacterial FL signals appeared bluish-green and red mainly in vivo, differing significantly in spectral characteristics from connective tissues and blood which appeared green and dark red, respectively. PRODIGI could differentiate bluishgreen fluorescent P. aeruginosa from other red fluorescent bacterial species in situ (S1 Fig.) based on endogenous fluorescent pigments (pyoverdin, pyocyanin), representing an important marker for bacterial differentiation in vivo using FL imaging --, in page 14 {herein verified, obtained by image guidance, or to differentiate” is considered as registering}; also see Budman: e.g., -- The reference object 300 of FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object,--, in [0055]). See the similar motivation and obviousness statements addressed above in the discussion for claim 11.

	Re Claim 15, Budman as modified by Do and DaCosta further disclose wherein detecting the at least one marker further comprises converting the image into to one or more binary images based on application of one or more thresholds; generating and adding one or more additional binary images based on thresholding a color of one or more known markers; removing noise using erode and dilate operations; filtering the image using a plurality of shape-based criteria; extracting connected components from each binary image; calculating center coordinates of each connected component; and grouping the binary images based on the center coordinates (see DaCosta: e.g., -- individual green and red image channels from each RGB image were converted to greyscale (the blue channel was not used) and pixels whose greyscale intensity was above a given histogram threshold (selected to reduce the background noise of the raw image) were counted. A red color mask for red FL bacteria was created by finding the local maxima in the color range 100–255 greyscale. Then, an inverted green color mask was used to remove the green FL. All pixels with red FL (above the histogram threshold) were binarized and the sum of all “1” pixels was calculated. This was repeated for the green channel of each image. These data gave an estimate of the amount of red (or green) bacteria in each image. The number of FL pixels was converted into a more useful pixel area measure (cm2) using the adhesive length calibration stickers, thereby providing the total amount of fluorescent bacteria as an area measurement.--, in page 10; also see: Budman: e.g., -- Each node of the decision tree 506-510 of FIG. 5 may be a binary or non-binary classification problem. The classifications in the decision tree comprise whether the wound is “light” or “dark”, the general shape of the condition in terms of aspect ratio and the level of contrast between foreground (skin condition) and background (healthy or intact skin).--, in [0058]; further see Do: e.g., -- We adopt the LBP framework introduced in since it has a complete mathematical formulation of the LBP operator and it has been extensively tested, offering best performance. In a nutshell, it has been proposed that a full characterization of the local pattern in terms of the sign (S), magnitude (M) and central pixel (C). The sign LBP (LBPS), which is actually the original LBP operator, is determined by computing the local binary difference between the gray value of a pixel x and the gray values of P pixels in a local neighborhood of x placed on a circle of radius R--, in [0157], and [0177]).

	Re Claim 16, Budman as modified by Do and DaCosta further disclose wherein the plurality of shape-based criteria include includes one or more of: an area, a circularity, a ratio of minimum inertia to maximum inertia, a convexity, a compactness, a binary color, and/or an ellipticity (see Do: e.g., -- Dermoscopic images include features below the skin surface, which cannot be captured with normal cameras equipped in smartphones. There have been a few isolated work that investigated images captured from smartphone. In [19], a mobile-system working for images taken from mobile camera is presented. However, to detect lesion, they used a very basic thresholding method. To describe a lesion, only simple color features (mean/variance of some color channels, the difference of color through vertical axis) and border features (convexity, compactness) were extracted, and these features are subjected to a simple kNN classifier.--, in [0007], -- To describe the irregularity of border, we compute shape features such as compactness, solidity, convexity, variance of distances from border points to centroid of lesion [14]. [0105] We also propose a new method called as border fitting to quantify the irregularity of border. First, the lesion border is approximated by mean-square-error method with lines. After that, the angles between every two adjacent lines are computed. Average and variance of the angles are used to describe border irregularity. Number of lines L are chosen as 8, 12, 16, 20, 24 and 28. An illustration for proposed method is presented in FIG. 5(b). Totally, 16 features are extracted to describe the border irregularity.--, in [0007], [0011], [0104]-[0105], and [0149]; and, -- First we convert the image from RGB color space into YC.sub.bC.sub.r color space. Here we use an approach based on skin color model to detect skin pixels. We choose this particular skin model since it is more discriminative, providing 32 skin and non-skin color maps of size 64×64×64 for each skin color. We use the original RGB color image, without any preprocessing, as input to the skin detection model. [0089] In order to build the skin detection, model we followed the steps: we first collected, from the Internet, a set of skin/non-skin images to construct our skin detection dataset. Skin images are selected with different skin colors and various lighting conditions for model generalization. The skin color distribution is estimated by a Gaussian mixture model, differently to what others have done, i.e. using an elliptical distribution. Since the skin mole we want to detect may not have the skin color full identified, we use a filling method for all the holes inside the skin region. [0090] In an embodiment, we collect 100 skin images and 36 non-skin images from the internet to form our skin detection dataset. Skin images are selected with different skin colors and various lighting conditions. The skin color distribution is close to an elliptical distribution [11], so we detect skin pixels using an elliptical skin model on C.sub.bC.sub.r space [5], [11]. As the skin mole we want to detect may not have skin color, we fill all the holes inside the skin region.--, in [0088]-[0090]; also see DaCosta: e.g., -- individual green and red image channels from each RGB image were converted to greyscale (the blue channel was not used) and pixels whose greyscale intensity was above a given histogram
threshold (selected to reduce the background noise of the raw image) were counted. A
red color mask for red FL bacteria was created by finding the local maxima in the color range 100–255 greyscale. Then, an inverted green color mask was used to remove the green FL. All pixels with red FL (above the histogram threshold) were binarized and the sum of all “1” pixels was calculated. This was repeated for the green channel of each image. These data gave an estimate of the amount of red (or green) bacteria in each image. The number of FL pixels was converted into a more useful pixel area measure (cm2) using the adhesive length calibration stickers, thereby providing the total amount of fluorescent bacteria as an area measurement.--, in page 10; also see: Budman: e.g., -- Each node of the decision tree 506-510 of FIG. 5 may be a binary or non-binary classification problem. The classifications in the decision tree comprise whether the wound is “light” or “dark”, the general shape of the condition in terms of aspect ratio and the level of contrast between foreground (skin condition) and background (healthy or intact skin).--, in [0058]; further see Do: e.g., -- We adopt the LBP framework introduced in since it has a complete mathematical formulation of the LBP operator and it has been extensively tested, offering best performance. In a nutshell, it has been proposed that a full characterization of the local pattern in terms of the sign (S), magnitude (M) and central pixel (C). The sign LBP (LBPS), which is actually the original LBP operator, is determined by computing the local binary difference between the gray value of a pixel x and the gray values of P pixels in a local neighborhood of x placed on a circle of radius R--, in [0157], and [0177]).

	Re Claim 17, Budman as modified by Do and DaCosta further disclose wherein registering the image further comprises co-registering the image with one or more standardized images, the one or more standardized images comprising manually seqmented stickers having known intensities, circularities, inertias, areas, convexities, ellipticities, compactness, and/or minimum distances (see DaCosta: e.g., -- In part 1, high resolutionWL PRODIGI images were taken of every wound at each visit. A
disposable length calibration scale (sticker) was placed near the wound during WL and FL imaging to track patient ID and date. A clinician marked the locations of suspected clinically significant bacterial load on printed WL images.--, in page 8, and, see Do: e.g., -- Dermoscopic images include features below the skin surface, which cannot be captured with normal cameras equipped in smartphones. There have been a few isolated work that investigated images captured from smartphone. In [19], a mobile-system working for images taken from mobile camera is presented. However, to detect lesion, they used a very basic thresholding method. To describe a lesion, only simple color features (mean/variance of some color channels, the difference of color through vertical axis) and border features (convexity, compactness) were extracted, and these features are subjected to a simple kNN classifier.--, in [0007], -- To describe the irregularity of border, we compute shape features such as compactness, solidity, convexity, variance of distances from border points to centroid of lesion [14]. [0105] We also propose a new method called as border fitting to quantify the irregularity of border. First, the lesion border is approximated by mean-square-error method with lines. After that, the angles between every two adjacent lines are computed. Average and variance of the angles are used to describe border irregularity. Number of lines L are chosen as 8, 12, 16, 20, 24 and 28. An illustration for proposed method is presented in FIG. 5(b). Totally, 16 features are extracted to describe the border irregularity.--, in [0007], [0011], [0104]-[0105], and [0149]; and, -- First we convert the image from RGB color space into YC.sub.bC.sub.r color space. Here we use an approach based on skin color model to detect skin pixels. We choose this particular skin model since it is more discriminative, providing 32 skin and non-skin color maps of size 64×64×64 for each skin color. We use the original RGB color image, without any preprocessing, as input to the skin detection model. [0089] In order to build the skin detection, model we followed the steps: we first collected, from the Internet, a set of skin/non-skin images to construct our skin detection dataset. Skin images are selected with different skin colors and various lighting conditions for model generalization. The skin color distribution is estimated by a Gaussian mixture model, differently to what others have done, i.e. using an elliptical distribution. Since the skin mole we want to detect may not have the skin color full identified, we use a filling method for all the holes inside the skin region. [0090] In an embodiment, we collect 100 skin images and 36 non-skin images from the internet to form our skin detection dataset. Skin images are selected with different skin colors and various lighting conditions. The skin color distribution is close to an elliptical distribution [11], so we detect skin pixels using an elliptical skin model on C.sub.bC.sub.r space [5], [11]. As the skin mole we want to detect may not have skin color, we fill all the holes inside the skin region.--, in [0088]-[0090]; and, -- Otsu's method is a general histogram thresholding method that can classify image pixels based on color intensity, and it may not detect clear edges on image, for example, the lesion boundary. Otsu's method is simple and takes much less time compared to other lesion segmentation methods [10].
[0096] MST method is a fast region-based graph-cut method. It can run at nearly linear time complexity in the number of pixels. It is sensitive to clear edges but may not detect smooth changes of color intensity. [0097] By combining the two different segmentation results, we expect to get a good segmentation on lesion with either clear border or blur border in a fast computation. Based on some rules to perform fusion of different segmentation in [10], we apply the following procedures to merge the two segmentation results.--, in [0091]-[0096], -- The diagnosis of the melanoma cases were determined by histopathological examination or clinical agreement by several expert dermatologists from NSC. In order to obtain the ground truth (GT) ROI for each skin lesion an expert was used to manually annotate them--, in [0177]).

	Re Claim 18, Budman as modified by Do and DaCosta further disclose herein the image comprises one of a plurality of frames of a real-time video, the method further comprising identifying the at least one marker by processing a first frame of the real-time video in its entirety, automatically defining a region of interest around each marker, and identifying each marker only within the respective region of interest in each subsequent frame from the plurality of frames (see DaCosta: e.g., -- In part 1, high resolutionWL PRODIGI images were taken of every wound at each visit. A
disposable length calibration scale (sticker) was placed near the wound during WL and FL imaging to track patient ID and date. A clinician marked the locations of suspected clinically significant bacterial load on printed WL images.--, in page 8; -- Wound size and depthwere measured at each visit. Surface area was measured by tracing the wound edge on WL images (the line dividing healed and unhealed portions). Wound area was considered a valid marker of wound size [36].--, in page 8, and, -- S. pyogenes (β-hemolytic streptococci), Enterobacter, and Enterococci, and methicillinresistant S. aureus (MRSA) and β-hemolytic streptococci, as verified by swab cultures. Swabs obtained by PRODIGI image guidance detected polymicrobial species, with variations in the relative levels of bacterial species across all swabs collected and from the wound bed, wound periphery,and off-site areas (Fig. 5A–D). Bacterial FL signals appeared bluish-green and red mainly in vivo, differing significantly in spectral characteristics from connective tissues and blood which appeared green and dark red, respectively. PRODIGI could differentiate bluishgreen fluorescent P. aeruginosa from other red fluorescent bacterial species in situ (S1 Fig.) based on endogenous fluorescent pigments (pyoverdin, pyocyanin), representing an important marker for bacterial differentiation in vivo using FL imaging --, in page 14 {herein verified, obtained by image guidance, or to differentiate” is considered as registering}; also see Budman: e.g., -- The reference object 300 of FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object,--, in [0055]).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Budman as modified by Do and Wu, and further in view of  DaCosta.
Re Claim 24, Budman as modified by Do and Wu further disclose determining the presence of the one or more colors further comprises processing the image through a plurality of user-defined thresholds and generating a mask (see Do: e.g., -- to perform lesion segmentation: histogram thresholding, clustering, edge-based, region-based, and active contours. Histogram thresholding use image histogram to determine one or more intensity values for separating pixels into groups.--, in [0138]; and, -- To locate the candidate region of interest (ROI) for the lesion, the coarse segmentation algorithm is applied in the first instance on the low-resolution image acquired by the mobile device, due to scars resources. In the second phase, after we obtain an approximate location of the lesion, using the low-resolution image as reference, we crop the corresponding ROI from the original high-resolution image. Since downsampling is a nonlinear operation, this mapping is not exact and generates an uncertainty related to contour localization. The border of a synthetic ROI, obtained after applying the coarse lesion segmentation, together with the actual contour are illustrated in FIG. 7(b).--, in [01042], [0149]-[0150], [178], [0207], and [0263]; also see Wu: e.g., -- a set of images are obtained that annotate areas of healthy, slough, and/or eschar tissue in the wound. These images are then further processed in step S401 so that the respective color information, within the annotated area, are linked to the respective annotation. In step S402, the images are each divided in to square tiles.--, in [0109]-[0112]);
Budman as modified by Do and Wu however do not disclose generating a color mask,
DaCosta teaches generating a color mask (see DaCosta: e.g., Fig.3, and,  -- AF imaging to improve wound sampling by accurately detecting clinically-significant levels of pathogenic bacteria in chronic wound patients, compared to standard wound assessment validated against blinded, gold standard swab-based microbiology--, in page 3, and, -- Broadband white LEDs, electrically powered by a standard AC125V source, provide illumination during WL imaging, while two monochromatic violetblue (λexc = 405 ± 20 nm) LED arrays (Model LZ4, LedEngin, San Jose CA) provide 4 Watt excitation light power during FL imaging (bright, uniform illumination area ~700 cm2 at 10 cm distance from skin surface).--, in pages 4, and 7; also see DaCosta: e.g., -- individual green and red image channels from each RGB image were converted to greyscale (the blue channel was not used) and pixels whose greyscale intensity was above a given histogram threshold (selected to reduce the background noise of the raw image) were counted. A red color mask for red FL bacteria was created by finding the local maxima in the color range 100–255 greyscale. Then, an inverted green color mask was used to remove the green FL. All pixels with red FL (above the histogram threshold) were binarized and the sum of all “1” pixels was calculated. This was repeated for the green channel of each image. These data gave an estimate of the amount of red (or green) bacteria in each image. The number of FL pixels was converted into a more useful pixel area measure (cm2) using the adhesive length calibration stickers, thereby providing the total amount of fluorescent bacteria as an area measurement.--, in page 10),
Budman (as modified by Do and Wu) and DaCosta are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Budman (as modified by Do and Wu) ’s method using DaCosta’s teachings by including generating a color mask to Budman (as modified by Do and Wu)’s wound mask in order to detect clinically-significant levels of pathogenic bacteria in chronic wound patients (see DaCosta: e.g. Fig. 3, in pages 3-4, and 7).
Re Claim 25, Budman as modified by Do and Wu and DaCosta further disclose the color mask indicates a presence of one or more target characteristics associated with the color combination (see Wu: e.g., -- depth maps obtained by the structure sensor 3 and the foreground mask and corresponding to the segmented image, are obtained. The foreground mask is a binary image with the same size as the color image but encodes the wound as foreground by assigning 1 to pixels belonging to the wound and 0 otherwise (background). [0096] In step S201, the all depth maps are combined into a single depth map. This step is performed to ensure a uniform depth map.--, in [0095]-[0096]; and, -- the color image obtained by the image sensor 2 is obtained along with the foreground mask. [0108] In step S301, the color information within the area of the color image corresponding to the foreground mask is obtained. [0109] In step S302, the color information with the mask is divided into tiles, such as square tiles. Other shaped tiles may also be used. In step S303, the features are calculated for each tile. The features are extracted elements. In particular, in one example, when an image is given in RGB color format, the may be converted from RGB to, HSV, LAB and/or grayscale formats and following features extracted--, in [0107]-[0109], and, -- a set of images are obtained that annotate areas of healthy, slough, and/or eschar tissue in the wound. These images are then further processed in step S401 so that the respective color information, within the annotated area, are linked to the respective annotation. In step S402, the images are each divided in to square tiles.--, in [0109]-[0112]; also see DaCosta: e.g., -- individual green and red image channels from each RGB image were converted to greyscale (the blue channel was not used) and pixels whose greyscale intensity was above a given histogram threshold (selected to reduce the background noise of the raw image) were counted. A red color mask for red FL bacteria was created by finding the local maxima in the color range 100–255 greyscale. Then, an inverted green color mask was used to remove the green FL. All pixels with red FL (above the histogram threshold) were binarized and the sum of all “1” pixels was calculated. This was repeated for the green channel of each image. These data gave an estimate of the amount of red (or green) bacteria in each image. The number of FL pixels was converted into a more useful pixel area measure (cm2) using the adhesive length calibration stickers, thereby providing the total amount of fluorescent bacteria as an area measurement.--, in page 10).

Re Claim 26, wherein the one or more target characteristics comprise one or more of a bacterial presence, a bacterial colony, a wound size, a wound boundary, and a collagen proliferation (see DaCosta: e.g., -- individual green and red image channels from each RGB image were converted to greyscale (the blue channel was not used) and pixels whose greyscale intensity was above a given histogram threshold (selected to reduce the background noise of the raw image) were counted. A red color mask for red FL bacteria was created by finding the local maxima in the color range 100–255 greyscale. Then, an inverted green color mask was used to remove the green FL. All pixels with red FL (above the histogram threshold) were binarized and the sum of all “1” pixels was calculated. This was repeated for the green channel of each image. These data gave an estimate of the amount of red (or green) bacteria in each image. The number of FL pixels was converted into a more useful pixel area measure (cm2) using the adhesive length calibration stickers, thereby providing the total amount of fluorescent bacteria as an area measurement.--, in page 10).

Claims 31-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Do.
Re Claim 31, Wu discloses a tangible non-transitory computer-readable medium to store computer-readable code that is executed by a processor to perform operations (see Wu: e.g., -- The computer 1000 performs at least a portion of the processing steps of the invention in response to the CPU 1004 executing one or more sequences of one or more instructions contained in a memory, such as the memory unit 1003. Such instructions can be read into the memory unit from another computer readable medium--, in [0137]-[0142]) comprising:
acquiring a plurality of red, green, and blue (RGB) images (see Wu: e.g., -- both sensors observe the same planer surface, allowing the computation of the extrinsic calibration, similar to that of calibrating a Kinect depth camera with its own RGB camera. Alternatively, automated calibration method of a color camera with a depth camera can be used. With good calibration, the segmented wound border in the color image can be more accurately mapped onto the 3D structure data, and accurate wound dimensions can be computed.--, in [0094]; and, -- the color image obtained by the image sensor 2, … In step S302, the color information with the mask is divided into tiles, such as square tiles. Other shaped tiles may also be used. In step S303, the features are calculated for each tile. The features are extracted elements. In particular, in one example, when an image is given in RGB color format, the may be converted from RGB to, HSV, LAB and/or grayscale formats and following features extracted: a) average and standard deviation of H, S values in each tile, respectively--, in [0107]-[0109]);
converting each of the plurality of RGB images into a hue-saturation-value (HSV) color space (see Wu: e.g., -- the color image obtained by the image sensor 2, … In step S302, the color information with the mask is divided into tiles, such as square tiles. Other shaped tiles may also be used. In step S303, the features are calculated for each tile. The features are extracted elements. In particular, in one example, when an image is given in RGB color format, the may be converted from RGB to, HSV, LAB and/or grayscale formats and following features extracted: a) average and standard deviation of H, S values in each tile, respectively--, in [0107]-[0109]);
Wu however does not explicitly disclose determining a histogram of HSV values for each of the plurality of RGB images,
Do teaches determining a histogram of HSV values for each of the plurality of RGB images (see Do: e.g., --two skin images converted to the gray scale and HSV color space. FIGS. 8a) and (8b) are for the benign nevus and FIGS. 8d) and (8e) are for MM. The histograms shown in (8g)-(8j) count the number of pixels values in each bins. The black lines in (8c) and (8f) segment the lesion in partitions and subparts to calculate the CT feature.--, in [0060], and, --The used color channels are gray scale; red, green, blue (from RBG image); hue and value (from HSV image). To capture more color variation, we also use information from histogram of pixel values [14], [10], [2]. A histogram having 16 bins of pixel values in lesion is computed and number of non-zero bins is used as feature. This method is also applied on 6 channels mentioned above. Features achieved from these channel are called as num_gray, num_red, num_green, num_blue, num_hue and num_value.--, in [0101], and [0145]); 
Wu and Do are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wu’s medium using Do’s teachings by including determining a histogram of HSV values for each of the plurality of RGB images, and histogram of pixel values to Wu’s color representation of pixel values in order to generate and apply mask of skin regions based on using image histogram to determine one or more intensity values for separating pixels into groups (see Do: e.g. in [0008]-[0009], [0086],and [0133])
Wu as modified by Do further disclose the histogram of HSV values identifying a unique spectral signature for each of the known areas of interest (see Do: e.g., -- The segmentation stage aims to determine lesion region from captured images. There are several common methods to perform lesion segmentation [25], [2]: histogram thresholding, clustering, edge-based, region-based, and active contours. Among these methods, histogram thresholding and region-based are most often used. Histogram thresholding methods use image histogram to determine one or more intensity values for separating pixels into groups. The most popular thresholding method for lesion segmentation is Otsu's method [16]. Region-based methods form different regions by using region merge or region split methods.--, in [0008]-[0009], and, -- The segmentation process consists of two main steps. As a first step, a mask of skin regions is generated using skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At second step, we extract the lesion by using a combination of different segmentation methods. Our segmentation process consists of two main steps. At first step, a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method. FIG. 1 shows the flowchart of the segmentation procedure--, in [0086]; and, -- a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method--, in [0133]); and
generating a composite histogram based on the histogram of HSV values for
each of the plurality of RGB images (see Do: e.g., -- The segmentation stage aims to determine lesion region from captured images. There are several common methods to perform lesion segmentation [25], [2]: histogram thresholding, clustering, edge-based, region-based, and active contours. Among these methods, histogram thresholding and region-based are most often used. Histogram thresholding methods use image histogram to determine one or more intensity values for separating pixels into groups. The most popular thresholding method for lesion segmentation is Otsu's method [16]. Region-based methods form different regions by using region merge or region split methods.--, in [0008]-[0009], and, -- The segmentation process consists of two main steps. As a first step, a mask of skin regions is generated using skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At second step, we extract the lesion by using a combination of different segmentation methods. Our segmentation process consists of two main steps. At first step, a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method. FIG. 1 shows the flowchart of the segmentation procedure--, in [0086]; and, -- a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method--, in [0133]);
wherein the composite histogram is used to identify unknown areas of interest in real time, in at least one wound image acquired on a wound imaging device, based on one or more unique spectral signatures (see Do: e.g., -- The segmentation stage aims to determine lesion region from captured images. There are several common methods to perform lesion segmentation [25], [2]: histogram thresholding, clustering, edge-based, region-based, and active contours. Among these methods, histogram thresholding and region-based are most often used. Histogram thresholding methods use image histogram to determine one or more intensity values for separating pixels into groups. The most popular thresholding method for lesion segmentation is Otsu's method [16]. Region-based methods form different regions by using region merge or region split methods.--, in [0008]-[0009], and, -- The segmentation process consists of two main steps. As a first step, a mask of skin regions is generated using skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At second step, we extract the lesion by using a combination of different segmentation methods. Our segmentation process consists of two main steps. At first step, a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method. FIG. 1 shows the flowchart of the segmentation procedure--, in [0086]; and, -- a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method--, in [0133]).


Re Claim 32, Wu as modified by Do further disclose the processor further performs operations comprising generating the histogram of pixel values based on a plurality of training images of one or more wounds, each of the plurality of training images containing at least one Known area of interest (see Do: e.g., -- After achieving the feature subsets for each category, a SVM classifier [3] is trained for each subset. In testing stage, for each feature subset, the corresponding SVM is used to make a prediction. The output of SVM will be 1 (cancer) or 0 (non-cancer). Here, we use 5-folds cross validation for training and testing.--, in [0122], and [0186]; also see Wu: e.g., -- machine learning based, which requires the system, to learn, from several hundred images, background as skin, hand or other objects, and foreground as granulation, slough of eschar tissue, etc. After training the machine learning algorithm, a new image is divided into tiles and classified as background or foreground.--, in [0081]; and, --the server 10 may also perform wound tissue classification processing. Alternatively, this processing can also be performed at the mobile device 1. FIG. 10 illustrates the process for classifying the tissue in the wound. In this process, after extracting the wound border, the wound tissue can be classified into granulation, and/or slough, and/or eschar tissues. A tile-based multi-class Support Vector Machine (SVM) classifier can be used to automate the task. The SVM may be trained on 100 images of different wounds, each providing hundreds of tiles to learn the features for the classifier.--, in [0106]).

Re Claim 33, Wu as modified by Do further disclose the histogram comprises a first set of pixel values for pixels outside the at least one Known area of interest, and a second set of pixel values for pixels inside the at least one known area of interest (see Do: e.g., -- The segmentation stage aims to determine lesion region from captured images. There are several common methods to perform lesion segmentation [25], [2]: histogram thresholding, clustering, edge-based, region-based, and active contours. Among these methods, histogram thresholding and region-based are most often used. Histogram thresholding methods use image histogram to determine one or more intensity values for separating pixels into groups. The most popular thresholding method for lesion segmentation is Otsu's method [16]. Region-based methods form different regions by using region merge or region split methods.--, in [0008]-[0009], and, -- The segmentation process consists of two main steps. As a first step, a mask of skin regions is generated using skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At second step, we extract the lesion by using a combination of different segmentation methods. Our segmentation process consists of two main steps. At first step, a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method. FIG. 1 shows the flowchart of the segmentation procedure--, in [0086]; and, -- a mask of skin regions is generated using the skin detection method. By doing skin detection, we discard pixels from non-skin regions to simplify the image for subsequent processing step. At the second step, we extract the lesion by using a hierarchical segmentation method--, in [0133]).

	Re Claim 35, Wu as modified by Do further disclose the processor further performs operations comprising classifying the plurality of training images based on the at least one known area of interest (see Wu: e.g., -- FIG. 10 illustrates the process for classifying the tissue in the wound;--, in [0016], -- to classify the injury portion within the mask area by being configured to divide the injury portion into tiles, to calculate a measure of central tendency for imaging values of each tile, and to classify each tile using injury type information generated by a previously trained classifier.--, in [0024], [0037], [0051], -- o learn, from several hundred images, background as skin, hand or other objects, and foreground as granulation, slough of eschar tissue, etc. After training the machine learning algorithm--, in [0081], and [0106]).

	Re Claim 36, Wu as modified by Do further disclose the histogram comprises a composite histogram based on a plurality of known areas of interest corresponding to the plurality of training images (see Do: e.g., -- The segmentation stage aims to determine lesion region from captured images. There are several common methods to perform lesion segmentation [25], [2]: histogram thresholding, clustering, edge-based, region-based, and active contours. Among these methods, histogram thresholding and region-based are most often used. Histogram thresholding methods use image histogram to determine one or more intensity values for separating pixels into groups. The most popular thresholding method for lesion segmentation is Otsu's method [16]. Region-based methods form different regions by using region merge or region split methods.--, in [0008]-[0009], --two skin images converted to the gray scale and HSV color space. FIGS. 8a) and (8b) are for the benign nevus and FIGS. 8d) and (8e) are for MM. The histograms shown in (8g)-(8j) count the number of pixels values in each bins. The black lines in (8c) and (8f) segment the lesion in partitions and subparts to calculate the CT feature.--, in [0060], and, --The used color channels are gray scale; red, green, blue (from RBG image); hue and value (from HSV image). To capture more color variation, we also use information from histogram of pixel values [14], [10], [2]. A histogram having 16 bins of pixel values in lesion is computed and number of non-zero bins is used as feature. This method is also applied on 6 channels mentioned above. Features achieved from these channel are called as num_gray, num_red, num_green, num_blue, num_hue and num_value.--, in [0101], and [0145]; also see: -- After achieving the feature subsets for each category, a SVM classifier [3] is trained for each subset. In testing stage, for each feature subset, the corresponding SVM is used to make a prediction. The output of SVM will be 1 (cancer) or 0 (non-cancer). Here, we use 5-folds cross validation for training and testing.--, in [0122], and [0186]; also see Wu: e.g., -- machine learning based, which requires the system, to learn, from several hundred images, background as skin, hand or other objects, and foreground as granulation, slough of eschar tissue, etc. After training the machine learning algorithm, a new image is divided into tiles and classified as background or foreground.--, in [0081]; and, --the server 10 may also perform wound tissue classification processing. Alternatively, this processing can also be performed at the mobile device 1. FIG. 10 illustrates the process for classifying the tissue in the wound. In this process, after extracting the wound border, the wound tissue can be classified into granulation, and/or slough, and/or eschar tissues. A tile-based multi-class Support Vector Machine (SVM) classifier can be used to automate the task. The SVM may be trained on 100 images of different wounds, each providing hundreds of tiles to learn the features for the classifier.--, in [0106]).


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as modified by Do, and further in view of DaCosta.
	Re Claim 34, Wu as modified by Do however do not explicitly disclose a swab analysis,
	DaCosta teaches the at least one known area of interest is based, at least in part, on a swab analysis of the wound in the respective training image of the plurality of training images (see DaCosta: e.g., -- to aseptically swab wounds for confirmation of bacterial presence, species typing, Gram signing, antibiograms and semi-quantitative bacterial load. Neither antiseptic solution nor lavage was introduced to the wound before swabbing, to ensure accurate collection of fluorescing bacteria--, in page 9, and, -- Parts 1 and 2 were conducted at the Judy Dan Research and Treatment Center (JDRTC; Toronto, Canada). Males and females ( 18 years), diagnosed with chronic and/or acute wounds and with known or unknown infection status, who were already followed by JDRTC staff physicians were eligible. Most enrolled patients had non-healing neuropathic and neuro-ischemic diabetic foot ulcers, while others had non-diabetic wounds due to peripheral artery disease, venous stasis, soft-tissue and osteo-radionecrosis (54% diabetic foot ulcers, 46% non-diabetic wounds for part 1; 83.3% diabetic foot ulcers, 16.7% non-diabetic wounds for part 2). Exclusion criteria were: treatment with an investigational drug within 1 month before enrollment, contra-
indication to routine wound care or monitoring, preexisting skin conditions (e.g. melanoma, psoriasis) in areas close to the wound(s), and an inability for written informed consent. Flow diagrams of the progress through the phases of enrollment, allocation, follow-up, anddata analysis for Parts 1 and 2 of the clinical study--, in page 4),
Wu (as modified by Do) and DaCosta are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wu (as modified by Do)’s medium using DaCosta’s teachings by including at least one known area of interest is based, at least in part, on a swab analysis of the wound to Wu (as modified by Do)’s the respective training image of the plurality of training images in order to detect clinically-significant levels of pathogenic bacteria in chronic wound patients (see DaCosta: e.g. Fig. 3, in pages 3-4, and 7).
Claims 43, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of DaCosta, and further in view of Budman.
	Re claim 43, Wu discloses a computer-implemented method for wound analysis, the computer-implemented method stored on a computer-readable medium and comprising logical instructions that are executed by a processor to perform operations (see Wu: e.g., -- machine learning based, which requires the system, to learn, from several hundred images, background as skin, hand or other objects, and foreground as granulation, slough of eschar tissue, etc. After training the machine learning algorithm, a new image is divided into tiles and classified as background or foreground.--, in [0081]; and, --the server 10 may also perform wound tissue classification processing. Alternatively, this processing can also be performed at the mobile device 1. FIG. 10 illustrates the process for classifying the tissue in the wound. In this process, after extracting the wound border, the wound tissue can be classified into granulation, and/or slough, and/or eschar tissues. A tile-based multi-class Support Vector Machine (SVM) classifier can be used to automate the task. The SVM may be trained on 100 images of different wounds, each providing hundreds of tiles to learn the features for the classifier.--, in [0106]; and, -- The computer 1000 performs at least a portion of the processing steps of the invention in response to the CPU 1004 executing one or more sequences of one or more instructions contained in a memory, such as the memory unit 1003. Such instructions can be read into the memory unit from another computer readable medium--, in [0137]-[0142]) comprising:
	receiving an image of a wound, the image comprising a plurality of pixels (see Wu: e.g., -- both sensors observe the same planer surface, allowing the computation of the extrinsic calibration, similar to that of calibrating a Kinect depth camera with its own RGB camera. Alternatively, automated calibration method of a color camera with a depth camera can be used. With good calibration, the segmented wound border in the color image can be more accurately mapped onto the 3D structure data, and accurate wound dimensions can be computed.--, in [0094]; and, -- the color image obtained by the image sensor 2, … In step S302, the color information with the mask is divided into tiles, such as square tiles. Other shaped tiles may also be used. In step S303, the features are calculated for each tile. The features are extracted elements. In particular, in one example, when an image is given in RGB color format, the may be converted from RGB to, HSV, LAB and/or grayscale formats and following features extracted: a) average and standard deviation of H, S values in each tile, respectively--, in [0107]-[0109]);
	Wu however does not explicitly disclose detecting at least one marker in the image; 
	DaCosta teaches detecting at least one marker in the image; and
registering the image based on the detected at least one marker (see DaCosta: e.g., -- Wound size and depthwere measured at each visit. Surface area was measured by tracing the wound edge on WL images (the line dividing healed and unhealed portions). Wound area was considered a valid marker of wound size [36].--, in page 8, and, -- S. pyogenes (β-hemolytic streptococci), Enterobacter, and Enterococci, and methicillinresistant S. aureus (MRSA) and β-hemolytic streptococci, as verified by swab cultures. Swabs obtained by PRODIGI image guidance detected polymicrobial species, with variations in the relative levels of bacterial species across all swabs collected and from the wound bed, wound periphery,and off-site areas (Fig. 5A–D). Bacterial FL signals appeared bluish-green and red mainly in vivo, differing significantly in spectral characteristics from connective tissues and blood which appeared green and dark red, respectively. PRODIGI could differentiate bluishgreen fluorescent P. aeruginosa from other red fluorescent bacterial species in situ (S1 Fig.) based on endogenous fluorescent pigments (pyoverdin, pyocyanin), representing an important marker for bacterial differentiation in vivo using FL imaging --, in page 14 {herein verified, obtained by image guidance, or to differentiate” is considered as registering});
wherein detecting the at least one marker in the image comprises:
converting the image into to one or more binary images based on application of one or more thresholds; generating and adding one or more additional binary images based on thresholding a color of one or more Known markers; removing noise (see DaCosta: e.g., --the following image processing procedures were used. Briefly, individual green and red image channels from each RGB image were converted to greyscale (the blue channel was not used) and pixels whose greyscale intensity was above a given histogram threshold (selected to reduce the background noise of the raw image) were counted. A red color mask for red FL bacteria was created by finding the local maxima in the color range 100–255 greyscale. Then, an inverted green color mask was used to remove the green FL. All pixels with red FL (above the histogram threshold) were binarized and the sum of all “1” pixels was calculated. This was repeated for the green channel of each image. These data gave an estimate of the amount of red (or green) bacteria in each image. The number of FL pixels was converted into a more useful pixel area measure (cm2) using the adhesive length calibration stickers, thereby providing the total amount of fluorescent bacteria as an area measurement.--, in page 10);
Wu and DaCosta are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wu’s method using DaCosta’s teachings by including detecting at least one marker in the image; and registering the image based on the detected at least one marker, wherein detecting the at least one marker in the image comprises: converting the image into to one or more binary images based on application of one or more thresholds; generating and adding one or more additional binary images based on thresholding a color of one or more Known markers; removing noise to Wu’s wound image processing in order to detect clinically-significant levels of pathogenic bacteria in chronic wound patients (see DaCosta: e.g. Fig. 3, in pages 3-4, and 7); 
Wu as modified by DaCosta however do not explicitly disclose  removing noise using erode and dilate operations;
	Budman teaches removing noise using erode and dilate operations (see Budman: e.g., -- Once the image is acquired, a set of pre-processing steps take place as shown in 502 of FIG. 5. The pre-processing procedure includes erosion, smoothing and dilation of the image with a small, circular structural element to smoothen the image and remove shape artifacts.--, in [0051]);
	Wu (as modified by DaCosta) and Budman are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wu (as modified by DaCosta)’s method using Budman’s teachings by including removing noise using erode and dilate operations to Wu (as modified by DaCosta)  ’s wound image processing in order to to smoothen the image and remove shape artifacts (see Budman: e.g. in [0051]);
Wu as modified by DaCosta and Budman further disclose filtering the image using a plurality of shape-based criteria; extracting connected components from each binary image; calculating center coordinates of each connected component; and grouping the binary images based on the center coordinates. (see Wu: e.g., -- The further image processing begins in step S105 in which the center pixel position inside the foreground definition is obtained. The grab cut algorithm can find several unconnected patches as wounds. When the user defines a region as wound, this indicates the user's intention to segment this region as wound and thereby use one pixel inside this region as the foreground. The system can then iterate over the wound patches and discard the patches not including the foreground pixel. The iteration starts after S107, depending on if more than one contour has been found. [0085] In step S106, the output mask is filtered for foreground pixels. After each iteration, the grab cut algorithm outputs a mask defining the background as 0, the foreground as 1, likely background as 2, and likely foreground as 3. This mask is filtered for only foreground pixels. All other assignments (0,2,3) are replaced by 0. The result is a binary mask which contains 1 for foreground pixels and 0 for background pixels--, in [0084]-[0086]).


Re Claim 46, Wu as modified by DaCosta and Budman further disclose the image comprises one of a plurality of frames of a real-time video, and wherein detecting the at least one marker further comprises processing a first frame of the real-time video in its entirety, automatically defining a region of interest around each marker, and identifying the markers each market only within the respective region of interest in each subsequent frame from the plurality of frames (see Budman: e. g., Fig. 1,--obtaining and processing a video image of the wound and analyzing a plurality of frames in the video image--, and, --wherein said analyzing of the plurality of frames includes temporal super pixel analysis and spatial decomposition--; in claims 7-8, and, --FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object, is found in a fully automated fashion, which will be described in a later portion.--, in [0055], [0063], and [0069]; also see DaCosta: e.g., -- In part 1, high resolutionWL PRODIGI images were taken of every wound at each visit. A
disposable length calibration scale (sticker) was placed near the wound during WL and FL imaging to track patient ID and date. A clinician marked the locations of suspected clinically significant bacterial load on printed WL images.--, in page 8; -- Wound size and depthwere measured at each visit. Surface area was measured by tracing the wound edge on WL images (the line dividing healed and unhealed portions). Wound area was considered a valid marker of wound size [36].--, in page 8, and, -- S. pyogenes (β-hemolytic streptococci), Enterobacter, and Enterococci, and methicillinresistant S. aureus (MRSA) and β-hemolytic streptococci, as verified by swab cultures. Swabs obtained by PRODIGI image guidance detected polymicrobial species, with variations in the relative levels of bacterial species across all swabs collected and from the wound bed, wound periphery,and off-site areas (Fig. 5A–D). Bacterial FL signals appeared bluish-green and red mainly in vivo, differing significantly in spectral characteristics from connective tissues and blood which appeared green and dark red, respectively. PRODIGI could differentiate bluishgreen fluorescent P. aeruginosa from other red fluorescent bacterial species in situ (S1 Fig.) based on endogenous fluorescent pigments (pyoverdin, pyocyanin), representing an important marker for bacterial differentiation in vivo using FL imaging --, in page 14 {herein verified, obtained by image guidance, or to differentiate” is considered as registering}; also see Budman: e.g., -- The reference object 300 of FIG. 3 allows for distance normalization due to the unchanging size of the aforementioned reference object. Knowing both the relative size of the skin condition and the size of reference object in the acquired image, the true size of the skin condition can be calculated by dividing the pixels within the skin condition's mask by the pixels within the reference object's mask and multiplying this ratio by the true size of the reference object such as is done in digital planimetry. The wound mask, like the reference object,--, in [0055]).

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as modified by DaCosta and Budman, and further in view of Do.
Re Claim 44, Wu as modified by DaCosta and Budman however do not explicitly disclose the plurality of shape-based criteria includes one or more of: an area, a circularity, a ratio of minimum inertia to maximum inertia, a convexity, a compactness, a binary color, and an ellipticity,
Do teaches the plurality of shape-based criteria includes one or more of: an area, a circularity, a ratio of minimum inertia to maximum inertia, a convexity, a compactness, a binary color, and an ellipticity (see Do: e.g., -- Dermoscopic images include features below the skin surface, which cannot be captured with normal cameras equipped in smartphones. There have been a few isolated work that investigated images captured from smartphone. In [19], a mobile-system working for images taken from mobile camera is presented. However, to detect lesion, they used a very basic thresholding method. To describe a lesion, only simple color features (mean/variance of some color channels, the difference of color through vertical axis) and border features (convexity, compactness) were extracted, and these features are subjected to a simple kNN classifier.--, in [0007], -- To describe the irregularity of border, we compute shape features such as compactness, solidity, convexity, variance of distances from border points to centroid of lesion [14]. [0105] We also propose a new method called as border fitting to quantify the irregularity of border. First, the lesion border is approximated by mean-square-error method with lines. After that, the angles between every two adjacent lines are computed. Average and variance of the angles are used to describe border irregularity. Number of lines L are chosen as 8, 12, 16, 20, 24 and 28. An illustration for proposed method is presented in FIG. 5(b). Totally, 16 features are extracted to describe the border irregularity.--, in [0007], [0011], [0104]-[0105], and [0149]);
Wu (as modified by DaCosta and Budman) and Do are combinable as they are in the same field of endeavor: wound images processing and analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wu (as modified by DaCosta and Budman)’s method using Do’s teachings by including the plurality of shape-based criteria includes one or more of: an area, a circularity, a ratio of minimum inertia to maximum inertia, a convexity, a compactness, a binary color, and an ellipticity to Wu (as modified by DaCosta and Budman)’s shape-based criteria in order to generate and apply mask of skin regions based on using image histogram to determine one or more intensity values for separating pixels into groups (see Do: e.g. in [0008]-[0009], [0086],and [0133]).

	Re Claim 45, Wu as modified by DaCosta and Budman further disclose wherein registering the image further comprises co-registering the image with one or more standardized images, the one or more standardized images comprising manually segmented stickers, having known intensities, circularities, inertias, areas, convexities, ellipticities, compactness, and/or minimum distances (see DaCosta: e.g., -- In part 1, high resolutionWL PRODIGI images were taken of every wound at each visit. A
disposable length calibration scale (sticker) was placed near the wound during WL and FL imaging to track patient ID and date. A clinician marked the locations of suspected clinically significant bacterial load on printed WL images.--, in page 8, and, see Do: e.g., -- Dermoscopic images include features below the skin surface, which cannot be captured with normal cameras equipped in smartphones. There have been a few isolated work that investigated images captured from smartphone. In [19], a mobile-system working for images taken from mobile camera is presented. However, to detect lesion, they used a very basic thresholding method. To describe a lesion, only simple color features (mean/variance of some color channels, the difference of color through vertical axis) and border features (convexity, compactness) were extracted, and these features are subjected to a simple kNN classifier.--, in [0007], -- To describe the irregularity of border, we compute shape features such as compactness, solidity, convexity, variance of distances from border points to centroid of lesion [14]. [0105] We also propose a new method called as border fitting to quantify the irregularity of border. First, the lesion border is approximated by mean-square-error method with lines. After that, the angles between every two adjacent lines are computed. Average and variance of the angles are used to describe border irregularity. Number of lines L are chosen as 8, 12, 16, 20, 24 and 28. An illustration for proposed method is presented in FIG. 5(b). Totally, 16 features are extracted to describe the border irregularity.--, in [0007], [0011], [0104]-[0105], and [0149]; and, -- First we convert the image from RGB color space into YC.sub.bC.sub.r color space. Here we use an approach based on skin color model to detect skin pixels. We choose this particular skin model since it is more discriminative, providing 32 skin and non-skin color maps of size 64×64×64 for each skin color. We use the original RGB color image, without any preprocessing, as input to the skin detection model. [0089] In order to build the skin detection, model we followed the steps: we first collected, from the Internet, a set of skin/non-skin images to construct our skin detection dataset. Skin images are selected with different skin colors and various lighting conditions for model generalization. The skin color distribution is estimated by a Gaussian mixture model, differently to what others have done, i.e. using an elliptical distribution. Since the skin mole we want to detect may not have the skin color full identified, we use a filling method for all the holes inside the skin region. [0090] In an embodiment, we collect 100 skin images and 36 non-skin images from the internet to form our skin detection dataset. Skin images are selected with different skin colors and various lighting conditions. The skin color distribution is close to an elliptical distribution [11], so we detect skin pixels using an elliptical skin model on C.sub.bC.sub.r space [5], [11]. As the skin mole we want to detect may not have skin color, we fill all the holes inside the skin region.--, in [0088]-[0090]; and, -- Otsu's method is a general histogram thresholding method that can classify image pixels based on color intensity, and it may not detect clear edges on image, for example, the lesion boundary. Otsu's method is simple and takes much less time compared to other lesion segmentation methods [10].
[0096] MST method is a fast region-based graph-cut method. It can run at nearly linear time complexity in the number of pixels. It is sensitive to clear edges but may not detect smooth changes of color intensity. [0097] By combining the two different segmentation results, we expect to get a good segmentation on lesion with either clear border or blur border in a fast computation. Based on some rules to perform fusion of different segmentation in [10], we apply the following procedures to merge the two segmentation results.--, in [0091]-[0096], -- The diagnosis of the melanoma cases were determined by histopathological examination or clinical agreement by several expert dermatologists from NSC. In order to obtain the ground truth (GT) ROI for each skin lesion an expert was used to manually annotate them--, in [0177]). See the similar motivation and obviousness statements addressed above in the discussion for claim 44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667